Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Responsive to the amendment filed 18 March 2022 claim 1 is amended and claims 25-26 are added.  Claims 6-8 and 20-24 were withdrawn, and are now rejoined.  Claims 1-26 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 18 March 2022 the prior rejections are overcome by the amendment.


Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-8 and 20-24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 13 May 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: The amendment has overcome all grounds of rejection.  The amendments to claim 1 have clarified the claim and it is no longer considered to be indefinite.  The amendments to claim 1 have narrowed the claim, and it is no longer considered to be obvious over the prior art.  
Kawata was cited as representative of the prior art, and teaches a rolling, annealing, galvanizing, and a bending-unbending operation.  Kawata describes a mixed microstructure and a composition broadly overlapping the claimed ranges.  However, claim 1 now requires a narrower microstructure and a higher strength value than previously.  While Kawata teaches some example steel sheet having strength as claimed, Kawata does not teach a value of the density of gaps in a galvanized layer, and also does not specify the microstructure in the way as claimed.  
Previously, Example 46 was cited from Kawata as being at least close to the steel sheet that was claimed.  However, claim 1 now requires a strength value that is different from that of Example 46 of Kawata.  Reviewing similar examples of Kawata such as Examples 47-50, it is clear that none of these now meets all of the requirements of claim 1 including the composition, strength value, and microstructure. Though there is overlapping in the prior art, it seems unlikely that the skilled artisan would have arrived at what is now claimed by following the teachings of Kawata.  When all of the claims and the prior art are considered as a whole, evidence of nonobviousness outweighs evidence of obviousness.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734